DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted has been considered by the examiner.
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 19 line(s) 6, “a first sub-block” is changed to -- the first sub-block --.

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record and considered pertinent to the applicant's disclosure, taken individually or in combination, do not teach the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 1 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely the one or more control circuits configured to set a gate of the first drain-side select gate transistor to a first voltage and set a gate of the second drain-side select gate transistor to a second voltage less than the first voltage during an erase operation, the one or more control circuits configured to set the source-side select line to the second voltage during the erase operation and set a second plurality of word lines connected to memory cell transistors of the second sub-block to the second voltage during the erase operation, the one or more control circuits configured to set the bit line to an erase voltage greater than the first voltage during the erase operation.
With respect to independent claim 11 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely the one or more control circuits are configured to bias a gate of the first drain-side select gate transistor to a first voltage and bias a gate of the second drain-side select gate transistor to a second voltage less than the first voltage during an erase operation, the one or more control circuits are configured to bias the source-side select line to the second voltage during the erase operation and bias a second plurality of word lines connected to memory cell transistors of the second sub-block to the second voltage during the erase operation, the one or more control circuits are configured to bias the bit line to an erase voltage greater than the first voltage during the erase operation.
With respect to independent claim 19 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely detecting that the first sub-block comprises a drain-side sub-block of the memory block prior to an erase operation; biasing a gate of the first drain-side select gate transistor to a first voltage during the erase operation; biasing a gate of the second drain-side select gate transistor to a second voltage less than the first voltage during the erase operation; biasing the source-side select line to the second voltage during the erase operation; biasing a second plurality of word lines connected to memory cell transistors of the second sub-block to the second voltage during the erase operation; and biasing the bit line to an erase voltage greater than the first voltage during the erase operation.
The allowable claims are supported in at least fig. 8B of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-.  The examiner can normally be reached on M Eastern.  
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
    
        
            
                                
            
        
    
                                                                                 Primary Examiner, Art Unit 2824